DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,659,843. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application simply removes limitations regarding account location and actual location of a content access device.
Outstanding application 16/844,029 Claim 1
U.S. Patent No. 10,659,843 Claim 1
A system for content rights management, comprising: a non-transitory storage medium; and a processing unit that executes instructions stored in the non-transitory storage medium to:
An electronic device for providing geolocation independent content rights management, comprising:
a non-transitory storage medium; and
a processing unit that executes instructions stored in the non-transitory storage medium to:
receive a request for content from a first content access device;
receive a request for content from a content access device;
determine whether or not the content is stored on a second content access device associated with the first content access device; in the event that the copy of the content is not stored on the 


before providing access to the content, lock the copy on the second content access device without removing the copy


Claim Objections
Claim 10 objected to because of the following informalities:  Improper dependency.  “The system of claim 10” should be changed to --The system of claim 8--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (2014/0283120, provided by applicant) [Mao].

receive a request for content (e.g. broadcast content and network recordings, paragraphs 0026-0027) from a first content access device and determine whether the number of allowed users are accessing the content (paragraph 0026 and 0038).
Mao further discloses the content can also be locally accessed from a previous download to another content access device associated with the subscriber account (paragraph 0038 and 0060), but fails to specifically disclose the number of allowed access is limited to one at a time (as Mao discloses in his preferred embodiments allowing plural users to access content simultaneously, paragraphs 0037 and 0055-0056).
However, limiting the number of allowed access to content to one at a time is a matter of design choice (suggested by Mao when stating “one or more users” such as in paragraph 0058), as it is one of a finite number of solutions available to a person of ordinary skill in the art at the time of effective filing, and thus obvious in view of Mao.
Therefore, it would have been obvious at the time of effective filing to a person of ordinary skill in the art to determine whether or not the content is stored on a second content access device associated with the first content access device; in the event that the copy of the content is not stored on the second content access device, provide access to the content; and in the event that the copy of the content is stored on the second content access device: lock the copy on the second content access device, without deleting the copy; and after locking the copy, provide the access to the content, suggested by Mao, for limiting the number of allowed access to a single instance at a time (e.g. only one user at a time is allowed to access checked out content, Mao paragraph 0058).



Regarding claims 3 and 19, Mao discloses the system of claims 1 and 15, wherein the processing unit provides access to the content by providing a token to the first content access device (paragraph 0037).

Regarding claim 4, Mao discloses the system of claim 1, further comprising: further determining whether or not a set of access rights associated with the first content device allows access to the content (paragraph 0037); in the event the set of access rights allows access to the content and in the event that the copy of the content is stored on the second content access device: locking the copy on the second content access device, without deleting the copy; and after locking the copy, providing the access to the content (when only one user is allowed access to checked out content at a time, paragraph 0058); and in the event the set of access rights does not allow access to the content or in the event that the copy of the content is not stored on the second content access device, preventing access to the copy of the content (paragraph 0064).

Regarding claim 5, Mao discloses the system of claim 4, wherein the set of access rights allow the access from a current location of the first content access device (paragraph 0064).



Regarding claim 7, Mao discloses the system of claim 1, wherein the processing unit denies the access to the content upon determining that a set of access rights specifies to deny the access when the copy of the content is stored on the second content access device (another embodiment of Mao includes denying access from other devices if content has been downloaded to an existing device, paragraph 0060).

Regarding claim 10, Mao discloses the system of claim 8, wherein the processing unit determines whether the copy of the content is stored on second content access device by querying a database that indicates that the copy of the content was stored on the second content access device (fig. 2, Rights Management Device 220).

Regarding claim 12, Mao discloses the system of claim 8, wherein the content and the copy of the content are identical (logically identical in that they represent the same rendition of a data asset, paragraph 0058).

Regarding claim 13, Mao discloses the system of claim 8, wherein there is a difference between the content and the copy of the content (separate storage locations for the downloaded version versus a streamed version sent from a content provider, paragraphs 0058-0060).

.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Jennings et al. (2011/0225193) [Jennings].
Regarding claim 9, Mao discloses the system of claim 8, but fails to disclose the processing unit determines whether the copy of the content is stored on second content access device by querying the second content access device using the communication unit.
In an analogous art, Jennings teaches determining whether a copy of desired content is stored on second content access device by querying the second content access device using a first communication unit (paragraph 0022) for the benefit of quickly and accurately determining the presence of desired content within a dynamic and changing environment (paragraph 0028).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system of Mao to include the processing unit determines whether the copy of the content is stored on second content access device by querying the second content access device using the communication unit, as suggested by Jennings, for the benefit of quickly and accurately determining the presence of desired content within a dynamic and changing environment.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of LaJoie et al. (8,280,982) [LaJoie].
Regarding claim 11, Mao discloses the system of claim 8, but fails to disclose wherein the processing unit provides the access to the content via the first content access device by 
In an analogous art, LaJoie teaches providing access to desired subscription content via a first content access device by initiating transmission of the copy of the content from a second content access device to the first content access device (col. 30 lines 27-41), providing the benefit of a personal video recording service the minimizes the amount of network resources used when accessing downloaded and downloadable subscription content.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system of Mao to include the processing unit provides the access to the content via the first content access device by initiating transmission of the copy of the content from the second content access device to the first content access device, as suggested by LaJoie, for the benefit of a personal video recording service the minimizes the amount of network resources used when accessing downloaded and downloadable subscription content.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421